DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer-readable medium containing programming without a functional relationship between the medium and an intended computer system.  The claims do not recite any computer system at all, let alone that the program is executed by an intended computer system.  Thus, the programming does not perform any function with respect to a computer with which it is associated. The claim as a whole is directed to conveying the computer program to a human independent of the intended computer system, and the computer-readable medium merely serves as a support for the computer program data.  Thus, no functional relationship exists.  See MPEP §2111.05(III).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 1, 13-15, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the subcontroller configured to, in response to receiving the interrupt signal from the interrupt controller…disable forwarding by the interrupt controller of the interrupt signal” in Lines 23-25.  However, the only interrupt signal recited in the claim is the interrupt signal issued by the device controller to the interrupt controller, and forwarded from the interrupt controller to the sub controller when forwarding is enabled.  It is thus unclear as to how the subcontroller can disable forwarding of the interrupt signal by the interrupt controller in response to receiving the same forwarded interrupt signal, as the interrupt signal has already been forwarded.

Claim 15 recites the limitation “in response to receiving the interrupt signal from the interrupt controller…disable forwarding by the interrupt controller of the interrupt signal” in Lines 17-18.  However, the only interrupt signal recited in the claim is the interrupt signal issued to the interrupt controller, and forwarded from the interrupt controller to the sub controller when forwarding is enabled.  It is thus unclear as to how forwarding of the interrupt signal by the interrupt controller can be disabled in response to receiving the same forwarded interrupt signal, as the interrupt signal has already been forwarded.

Claim 18 recites the limitation “in response to receiving the interrupt signal from the interrupt controller…disable forwarding by the interrupt controller of the interrupt signal” in Lines 18-19.  However, the only interrupt signal recited in the claim is the interrupt signal issued to the interrupt controller, and forwarded from the interrupt controller to the sub controller when forwarding is enabled.  It is thus unclear as to how forwarding of the interrupt signal by the interrupt controller can be disabled in response to receiving the same forwarded interrupt signal, as the interrupt signal has already been forwarded.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2009/0240955 to Katoh (“Katoh”).  It is noted that this Katoh reference is not the same as the Katoh reference relied upon in the previous Office Action.

In reference to Claim 1, Katoh discloses an apparatus comprising: a main controller (See Figures 1, 3, and 4 Number 23) configured to operate in a power mode and configured to operate in a power saving mode in which less power is consumed than in the power mode (See Paragraphs 15, 39, 59, 62, 68, and 78); a device controller (See Figures 1, 3, and 4 Numbers 100, 101, 102, and 103) configured to issue an interrupt signal (See Paragraph 45) to an interrupt controller (See Figures 1, 3, and 4 Numbers 104b and 106b); the interrupt controller configured to forward the interrupt signal (See Paragraphs 52, 63, 69, and 99) to a sub controller (See Figure 1 Number 110, Figure 3 Number 211, and Figure 4 Number 311) when forwarding of the interrupt signal is enabled (See Paragraphs 52, 63, 69, and 99), and configured to store the interrupt signal (See Figures 1, 3, and 4 Number 107b) when forwarding of the interrupt signal is disabled (See Paragraphs 48, 50,and 60); and the sub controller configured to, in response to receiving the interrupt signal from the interrupt controller, (a) disable forwarding by the interrupt controller of the interrupt signal (See Paragraphs 51 and 56) and (b) shift a mode of the main controller from the power saving mode to the power mode (See Paragraphs 45 and 72-73), wherein the sub controller is configured to, when the mode of the main controller is shifted from the power mode to the power saving mode, clear an interrupt signal stored in the interrupt controller and then enable the interrupt controller to forward an interrupt signal (See Paragraphs 48 and 60).

In reference to Claim 13, Katoh discloses the limitations as applied to Claim 1 above.  Katoh further discloses a print unit configured to print an image on paper (See Figure 1 Number 12, Figures 3 and 4 Number 21, and Paragraph 36).

In reference to Claim 14, Katoh discloses the limitations as applied to Claim 1 above.  Katoh further discloses a reading unit configured to read a document image (See Figure 1 Number 13, Figures 3 and 4 Number 20, and Paragraph 37).

In reference to Claim 15, Katoh discloses an method comprising: performing operating in a power mode and configured to operate in a power saving mode in which less power is consumed than in the power mode (See Paragraphs 15, 39, 59, 62, 68, and 78); issuing an interrupt signal (See Paragraph 45) to an interrupt controller (See Figures 1, 3, and 4 Numbers 104b and 106b); forwarding the interrupt signal (See Paragraphs 52, 63, 69, and 99) to a sub controller (See Figure 1 Number 110, Figure 3 Number 211, and Figure 4 Number 311) when forwarding of the interrupt signal is enabled (See Paragraphs 52, 63, 69, and 99), and storing the interrupt signal (See Figures 1, 3, and 4 Number 107b) when forwarding of the interrupt signal is disabled (See Paragraphs 48, 50,and 60); and in response to receiving the interrupt signal from the interrupt controller, (a) disabling forwarding by the interrupt controller of the interrupt signal (See Paragraphs 51 and 56) and (b) shifting a mode of the main controller from the power saving mode to the power mode (See Paragraphs 45 and 72-73), wherein when the mode is shifted from the power mode to the power saving mode, an interrupt signal stored in the interrupt controller is cleared and then the interrupt controller is enabled to forward an interrupt signal (See Paragraphs 48 and 60).  
It is noted that Claim 15 is a method claim reciting contingent limitations (“when forwarding of the interrupt signal is enabled”, “when forwarding of the interrupt signal is disabled”, “in response to receiving the interrupt signal from the interrupt controller”, and “when the mode is shifted from the power mode to the power saving mode”).  As indicated above, such limitations are not required to be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

In reference to Claim 18, Katoh discloses a non-transitory computer readable recording medium that records a program for executing a method (See Paragraph 17) comprising: performing operating in a power mode and configured to operate in a power saving mode in which less power is consumed than in the power mode (See Paragraphs 15, 39, 59, 62, 68, and 78); issuing an interrupt signal (See Paragraph 45) to an interrupt controller (See Figures 1, 3, and 4 Numbers 104b and 106b); forwarding the interrupt signal (See Paragraphs 52, 63, 69, and 99) to a sub controller (See Figure 1 Number 110, Figure 3 Number 211, and Figure 4 Number 311) when forwarding of the interrupt signal is enabled (See Paragraphs 52, 63, 69, and 99), and storing the interrupt signal (See Figures 1, 3, and 4 Number 107b) when forwarding of the interrupt signal is disabled (See Paragraphs 48, 50,and 60); and in response to receiving the interrupt signal from the interrupt controller, (a) disabling forwarding by the interrupt controller of the interrupt signal (See Paragraphs 51 and 56) and (b) shifting a mode of the main controller from the power saving mode to the power mode (See Paragraphs 45 and 72-73), wherein when the mode is shifted from the power mode to the power saving mode, an interrupt signal stored in the interrupt controller is cleared and then the interrupt controller is enabled to forward an interrupt signal (See Paragraphs 48 and 60).  

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2009/0259863 to Williams et al. (“Williams”).

In reference to Claim 15, Williams discloses an method comprising: performing operating in a power mode and configured to operate in a power saving mode in which less power is consumed than in the power mode (See Paragraph 4); issuing an interrupt signal (See Paragraphs 43 and 45) to an interrupt controller (See Figure 2 Number 226 and signal line couplings controlled by Number 235, and Paragraph 37); forwarding the interrupt signal (See Paragraph 45) to a sub controller (See Figure 2 Numbers 222 and 235 and Paragraph 37) when forwarding of the interrupt signal is enabled (See Paragraphs 43-45), and storing the interrupt signal when forwarding of the interrupt signal is disabled; and in response to receiving the interrupt signal from the interrupt controller, (a) disabling forwarding by the interrupt controller of the interrupt signal (See Paragraphs 45 and 53) and (b) shifting a mode of the main controller from the power saving mode to the power mode (See Paragraphs 45 and 54), wherein when the mode of the main controller is shifted from the power mode to the power saving mode, an interrupt signal stored in the interrupt controller is cleared and then the interrupt controller is enabled to forward an interrupt signal.  
It is noted that Claim 15 is a method claim reciting contingent limitations (“when forwarding of the interrupt signal is enabled”, “when forwarding of the interrupt signal is disabled”, “in response to receiving the interrupt signal from the interrupt controller”, and “when the mode is shifted from the power mode to the power saving mode”).  As indicated above, such limitations are not required to be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and US Patent Application Publication Number 2012/0047402 to Chen et al. (“Chen”).

In reference to Claim 1, Williams discloses an apparatus comprising: a main controller (See Figure 2 Number 112) configured to operate in a power mode and configured to operate in a power saving mode in which less power is consumed than in the power mode (See Paragraph 4); a device controller (See Figure 2 and Paragraph 43) configured to issue an interrupt signal (See Paragraphs 43 and 45) to an interrupt controller (See Figure 2 Number 226 and signal line couplings controlled by Number 235, and Paragraph 37); the interrupt controller configured to forward the interrupt signal (See Paragraph 45) to a sub controller (See Figure 2 Numbers 222 and 235 and Paragraph 37) when forwarding of the interrupt signal is enabled (See Paragraphs 43-45); and the sub controller configured to, in response to receiving the interrupt signal from the interrupt controller, (a) disable forwarding by the interrupt controller of the interrupt signal (See Paragraphs 45 and 53) and (b) shift a mode of the main controller from the power saving mode to the power mode (See Paragraphs 45 and 54), wherein the sub controller is configured to, when the mode of the main controller is shifted from the power mode to the power saving mode, enable the interrupt controller to forward an interrupt signal (See Paragraphs 44 and 49).  However, Williams does not explicitly disclose that the interrupt controller is configured to store the interrupt signal when forwarding of the interrupt signal is disabled; and that the sub controller is configured to, when the mode of the main controller is shifted from the power mode to the power saving mode, clear an interrupt signal stored in the interrupt controller.  Chen discloses an interrupt controller (See Figure 2 Number 202) that is configured to store an interrupt signal when forwarding of the interrupt signal is disabled (See Paragraphs 24-25); and that when the mode of a main controller (See Figure 1 Number 104) is shifted from a power mode to a power saving mode, clear an interrupt signal stored in the interrupt controller (See Paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Williams using the storing and clearing of interrupts of Chen, resulting in the invention of Claim 1, in order to yield the predictable result of ensuring that all received interrupts may be received by the processor regardless of whether it is powered up, powered down, or in the process of powering down.

In reference to Claim 15, Williams discloses an method comprising: performing operating in a power mode and configured to operate in a power saving mode in which less power is consumed than in the power mode (See Paragraph 4); issuing an interrupt signal (See Paragraphs 43 and 45) to an interrupt controller (See Figure 2 Number 226 and signal line couplings controlled by Number 235, and Paragraph 37); forwarding the interrupt signal (See Paragraph 45) to a sub controller (See Figure 2 Numbers 222 and 235 and Paragraph 37) when forwarding of the interrupt signal is enabled (See Paragraphs 43-45), and storing the interrupt signal when forwarding of the interrupt signal is disabled; and in response to receiving the interrupt signal from the interrupt controller, (a) disabling forwarding by the interrupt controller of the interrupt signal (See Paragraphs 45 and 53) and (b) shifting a mode of the main controller from the power saving mode to the power mode (See Paragraphs 45 and 54), wherein when the mode of the main controller is shifted from the power mode to the power saving mode, an interrupt signal stored in the interrupt controller is cleared and then the interrupt controller is enabled to forward an interrupt signal.  However, Williams does not explicitly disclose storing the interrupt signal when forwarding of the interrupt signal is disabled; and when the mode is shifted from the power mode to the power saving mode, clear an interrupt signal stored in the interrupt controller.  Chen discloses storing an interrupt signal when forwarding of the interrupt signal is disabled (See Paragraphs 24-25); and that when the mode is shifted from a power mode to a power saving mode, clear an interrupt signal stored in the interrupt controller (See Paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Williams using the storing and clearing of interrupts of Chen, resulting in the invention of Claim 15, in order to yield the predictable result of ensuring that all received interrupts may be received by the processor regardless of whether it is powered up, powered down, or in the process of powering down.
It is noted that Claim 15 is a method claim reciting contingent limitations (“when forwarding of the interrupt signal is enabled”, “when forwarding of the interrupt signal is disabled”, “in response to receiving the interrupt signal from the interrupt controller”, and “when the mode is shifted from the power mode to the power saving mode”).  As indicated above, such limitations are not required to be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

In reference to Claim 18, Williams discloses a non-transitory computer readable recording medium that records a program for executing a method (See Paragraph 22) comprising: performing operating in a power mode and configured to operate in a power saving mode in which less power is consumed than in the power mode (See Paragraph 4); issuing an interrupt signal (See Paragraphs 43 and 45) to an interrupt controller (See Figure 2 Number 226 and signal line couplings controlled by Number 235, and Paragraph 37); forwarding the interrupt signal (See Paragraph 45) to a sub controller (See Figure 2 Numbers 222 and 235 and Paragraph 37) when forwarding of the interrupt signal is enabled (See Paragraphs 43-45), and storing the interrupt signal when forwarding of the interrupt signal is disabled; and in response to receiving the interrupt signal from the interrupt controller, (a) disabling forwarding by the interrupt controller of the interrupt signal (See Paragraphs 45 and 53) and (b) shifting a mode of the main controller from the power saving mode to the power mode (See Paragraphs 45 and 54), wherein when the mode of the main controller is shifted from the power mode to the power saving mode, an interrupt signal stored in the interrupt controller is cleared and then the interrupt controller is enabled to forward an interrupt signal.  However, Williams does not explicitly disclose storing the interrupt signal when forwarding of the interrupt signal is disabled; and when the mode is shifted from the power mode to the power saving mode, clear an interrupt signal stored in the interrupt controller.  Chen discloses storing an interrupt signal when forwarding of the interrupt signal is disabled (See Paragraphs 24-25); and that when the mode is shifted from a power mode to a power saving mode, clear an interrupt signal stored in the interrupt controller (See Paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Williams using the storing and clearing of interrupts of Chen, resulting in the invention of Claim 18, in order to yield the predictable result of ensuring that all received interrupts may be received by the processor regardless of whether it is powered up, powered down, or in the process of powering down.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Chen as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2013/0241293 to Yamaguchi (“Yamaguchi”).

In reference to Claim 13, Williams and Chen disclose the limitations as applied to Claim 1  above.  Williams and Chen are not limited as to the particular type of system that the device is used in, and do not explicitly disclose a print unit configured to print an image on paper.  Yamaguchi discloses a system for detecting a return factor for transitioning a device between power modes (See Paragraph 39), wherein the system includes a print unit configured to print an image on paper (See Figure 1 Number 52 and Paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Williams and Chen using the print unit of Yamaguchi, resulting in the invention of Claim 13, because Williams and Chen are not limited as to the particular type of device the system is used in (See Paragraphs 19 and 64 of Williams), and the inclusion of the print unit of Yamaguchi would have yielded the predictable result of allowing the system to write an image to paper to produce a hard copy (See Paragraph 40 of Yamaguchi).

In reference to Claim 14, Williams and Chen disclose the limitations as applied to Claim 1  above.  Williams and Chen are not limited as to the particular type of system that the device is used in, and do not explicitly disclose a reading unit configured to read a document image.  Yamaguchi discloses a system for detecting a return factor for transitioning a device between power modes (See Paragraph 39), wherein the system includes a reading unit configured to read a document image (See Figure 1 Number 51 and Paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Williams and Chen using the print unit of Yamaguchi, resulting in the invention of Claim 14, because Williams and Chen are not limited as to the particular type of device the system is used in (See Paragraphs 19 and 64 of Williams), and the inclusion of the read unit of Yamaguchi would have yielded the predictable result of allowing the system to input a document image from a hard copy to create an electronic copy (See Paragraph 40 of Yamaguchi).

Response to Arguments

Applicant’s arguments with respect to Claim(s) 1, 13-15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186